Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In claim 7, line 3, “identical design” should read “identically designed”. 
In claim 8, line 4, “vehicle” should read “vehicles”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 21, there is no antecedent for “digital wireless communications system”.
In claim 7, lines 34-35, there is no antecedent for “the propulsion mechanism”.
In claim 14, lines 20-21, there is no antecedent for “the surface vehicle role” and “the submerged vehicle role”.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Valsvik et al (‘333) when taken in view of Larson et al (2019/0127034A1) and Tan et al (‘523).
Valsvik et al discloses an autonomous marine survey vehicle (AUV, see Fig. 3) that includes a maneuvering system that includes a propulsion system (304), a buoyancy control system (334), and a steering system (332).  The AUV further includes a digital wireless communications system (328) configured to send and receive communications through the atmosphere relative to an on-board transceiver when operated at the sea surface, an acoustic communications system (326) configured to send and receive acoustic command signals through ocean water to another vehicle, a navigation system (318, see col. 9, lines 25-48) and an autonomous control system (308).
The differences between independent claims 1 and 8 and Valsvik et al is the claims further claim (a) a set of identical autonomous underwater vehicles, with each AUV including (b) a sensor array configured to collect information about surroundings at the location where the autonomous marine survey system is located, (c) an information storage system configured to receive and store information from the sensor array, digital wireless communications system, and acoustic communications system, and (d) an on-board power generation system configured to generate electrical power when operated at the sea surface,.
Per differences (a), (b) and (c), Larson et al teaches using a set of AUV’s for seafloor mapping (paragraph 0002) where each AUV includes a sensor array (150) (see paragraph 0035) and an information storage system (see paragraphs 0037, 0088).
Per difference (d), Tan et al discloses an autonomous underwater vehicle that includes (see col. 4, line 55 – col. 5, line 6) an on-board power generation system configured to generate electrical power when operated at the sea surface.
In view of Larson et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Valsvik et al’s system to a system for seafloor mapping by including more than one identical AUV with each AUV including a sensor array and an information storage system and in view of Tan et al, to further modify Valsvik et al to include an onboard power generating system for achieving energy autonomy.  Claims 1 and 8 are so rejected.
Per claim 2, see Valsvik et al, battery 314.
Per claims 3, 7 and 10, see Valsvik et al, col. 9, lines 31-48 and col. 10, lines 8-58.
Per claim 5, it is implicit that the role of Valsvik et al’s AUV can change from a surface to a subsea role.  Further, there is no claimed structure that provides a specific distinction between the two roles.
Per claim 6, see antenna (328).
Per claim 9, see Tan et al, col. 4, line 55 – col. 5, line 6.
Per claim 11, see Valsvik et al, autonomous control system (308).

Allowable Subject Matter
7.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl